Exhibit 10.1

 

Exhibit 10.1 – Employment agreement dated November 8, 2004, between VantageMed
Corporation and Steve Curd.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into by and
between VantageMed Corporation (the “Company”) and Steve Curd (the “Employee”).
The effective date of this Agreement is November 8, 2004 (the “Effective Date”).

 

1.             Position and Duties.   Employee will be employed by the Company
as its Chief Executive Officer, reporting to the Board. Employee accepts
employment with the Company on the terms and conditions set forth in this
Agreement, and Employee agrees to devote Employee’s full working time, energy
and skill to Employee’s duties at the Company and shall use his best efforts to
perform his duties. These duties will include, but not be limited to, those
duties normally performed by a Chief Executive Officer, as well as any other
reasonable duties consistent with such position that may be assigned to Employee
from time to time.

 

2.             Term of Employment.   Employee’s employment with the Company
started on the Effective Date and shall continue for a period of three (3) years
(the “Term”); provided, however, that the relationship may be terminated by
Employee or the Company pursuant to the provisions of Paragraphs 4 and 5 below.
Thereafter, subject to the provisions for termination in Paragraph 4, this
Agreement shall be extended automatically for a term of one year (the “Renewal
Term”), unless: (a) the Company or the Employee gives written termination notice
to the other party at least thirty days prior to either the termination of the
initial Term of employment or any Renewal Term established thereafter; or
(b) the Company and the Employee agree to a mutually acceptable date on which to
terminate this agreement.

 

3.             Compensation.   Employee will be compensated by the Company for
Employee’s services as follows:

 

(a)           Salary:   Employee will be paid an annual salary of Two Hundred
Thousand Dollars in U.S. currency ($200,000.00), less applicable withholding, in
accordance with the Company’s normal payroll procedures. Employee’s salary will
be reviewed by the Board from time to time, but no less frequently than
annually, and may be subject to adjustment based upon various factors including,
but not limited to, Employee’s performance and the Company’s profitability. Any
adjustment to Employee’s salary shall be in the sole discretion of the Board.

 

(b)           Bonus:   Employee will be eligible to receive an annual bonus of
up to One Hundred Thousand Dollars ($100,000) consisting of cash, stock options
or other monetary compensation based upon the Company’s achievement of various
financial and/or other goals established by the Compensation Committee or the
Board. The amount of the bonus will be determined by the Compensation Committee
or the Board at its discretion and subject to the terms of the management team
bonus plan pertaining to senior executives as adopted by the Board from time to
time. Unless otherwise specified in writing, such bonus payments(s) shall not be
deemed to have been earned or accrued until all of the time and performance
conditions for the bonus are met by Employee.

 

(c)           Benefits:   Employee will have the right, on the same basis as
other senior executives of the Company, to participate in and to receive
benefits under any Company medical, life, long-term disability or other group
insurance plans, as well as under the Company’s business expense reimbursement
and other policies. Employee will accrue four (4) weeks paid vacation annually
and shall be compensated in accordance with the Company’s vacation policy.
Vacation shall be taken at a reasonable time or times so as not to negatively
impact the operations of the Company. Employee may accrue a maximum of six weeks
vacation. At that time, no further vacation shall be earned until Employee has
used some portion of his accrued vacation, thereby reducing the total amount
below the permitted maximum.

 

--------------------------------------------------------------------------------


 

(d)           Stock Options:   Employee will be granted an option to purchase
405,360 shares of the Company’s common stock under the Company’s 1998 Stock
Option/Stock Issuance Plan, as amended and restated on November 22, 1999 (the
“Stock Option Plan”) at an exercise price equal to the fair market value of that
stock on the Effective Date (the “Option”). The Option will be governed by and
subject to the terms and conditions of the Company’s standard form of stock
option agreement (which Employee will be required to sign in connection with the
issuance of the Option).  Twenty-five percent (25%) of the Option shall vest on
the first anniversary of the Effective Date, with the balance vesting pro rata
at the end of each month during the thirty-six (36) month period beginning on
the one year anniversary of the Effective Date.

 

(e)           Expenses:   Employee will be subject to the Company’s Employee
Travel and Expense policy while employed with the Company.  Additionally, during
the first 90 days of employment, Employee will be entitled to hotel, travel and
meal reimbursement for stays at the Rancho Cordova, CA corporate headquarters
office.  Prior to the end of the first 90 days of employment, the Employee and
the Board of Directors will determine, based on the needs of the Company,
whether and to what extent, there will be a continuation of this reimbursement
and for what duration.

 

4.             Termination.   Employee’s employment hereunder shall terminate
upon the occurrence of any of the following events:

 

(a)           Voluntary Resignation.   Employee’s voluntary resignation upon
thirty (30) days written notice. The Company may, in its sole discretion, elect
to waive all or any part of such notice period and accept Employee’s resignation
at an earlier date.

 

(b)           Death or Disability.   Employee’s death or disability (meaning
that Employee is unable to perform Employee’s duties for three or more
consecutive months or four or more non-consecutive months in any one-year period
as a result of a physical and/or mental impairment);

 

(c)           Termination with Cause.   The Company may terminate Employee’s
employment hereunder at any time prior to the end of the Term or any renewal
term for “Cause” as defined below. For purposes of this Agreement, a termination
for “Cause” occurs upon the happening of any of the following events:
(i) Employee pleads guilty to, enters a plea of nolo contendre to, or is
convicted of fraud, misappropriation or embezzlement, any felony or crime of
moral turpitude or any crime that impairs Employee’s ability to perform his
duties under this Agreement; (ii) Employee’s theft, dishonesty, fraud, or the
intentional falsification of any employment or Company records; (iii) Employee
intentionally or recklessly discloses any of the Company’s confidential or
proprietary information or otherwise materially breaches the Company’s standard
form of employee confidentiality and assignment of inventions agreement;
(iv) Employee’s willful neglect of duties or failure to follow the good faith
directions of the Board determined by the Board; (v) Employee’s failure to
perform his duties to the reasonable satisfaction of the Board and such failure
is not cured within thirty (30) days after Employee receives written notice
thereof from the Board; (vi) Employee’s failure to perform the essential
functions of his position, with or without reasonable accommodation, due to a
mental or physical disability; (vii) Employee’s death;  (viii) a material breach
of this Agreement or any other material agreement between Employee and the
Company and (ix) acts or omissions constituting gross negligence, recklessness
or willful misconduct on the part of Employee with respect to Employee’s
obligations or otherwise relating to the business of the Company.

 

(d)           Termination without Cause.   The Company may terminate Employee’s
employment hereunder at any time prior to the end of the Term or any renewal
term without Cause and for any reason;

 

--------------------------------------------------------------------------------


 

(e)           Termination for Good Reason.   This Agreement shall terminate at
Employee’s option under the following circumstances: (i) the Company’s failure
to perform or observe any of the material terms or provisions of this Agreement,
and the continued failure of the Company to cure such default within thirty
(30) days after written demand for performance has been give to the Company by
the Employee, which demand shall describe specifically the nature of such
alleged failure to perform or observe such material terms or provisions; (ii) a
material reduction in the scope of the Employee’s responsibilities and duties;
or (iii) in the absence of a written agreement between the Company and Employee,
a material reduction in Employee’s base pay or incentive compensation.

 

Termination under this subparagraph (e) shall be effective upon the delivery by
Employee to the Company of a Notice of Intended Termination (the “Notice”) at
least fifteen (15) business days prior to termination by Employee. The Notice
shall state with particularity the basis of such termination. The Company shall
have fifteen (15) business days after receipt of such Notice to remedy the facts
and circumstances underlying the termination. Employee shall make a good faith
determination immediately after such fifteen (15)-day period whether such facts
and circumstances have been remedied and shall communicate Employee’s
determination in writing to the Company.

 

5.             Benefits upon Termination.   Employee shall receive the following
benefits upon the termination of his employment hereunder pursuant to the terms
hereunder:

 

(a)  In the event Employee’s employment is terminated pursuant to paragraph 4
(a), (b), (c), or at the end of the Term or any Renewal Term, Employee shall
receive all compensation accrued under Paragraph 3 which is unpaid as of the
date of termination. Employee shall not receive for any other compensation from
the Company other than those earned under Paragraph 3 through the date of
Employee’s termination.

 

(b)  In the event Employee’s employment is terminated pursuant to paragraph 4(d)
or (e) prior to the end of the initial Term and any Renewal Term and if Employee
signs a general release of all claims, known and unknown, Employee may have
against the Company arising out of his employment or termination of employment,
in a form satisfactory to the Company, Employee shall receive the following:

 

(i)  A severance payment equal to 12 months’ salary at Employee’s then current
salary, less applicable withholding, in accordance with the Company’s normal
payroll schedule through the applicable severance period.

 

(ii)  In addition to the severance payment, the Company shall pay the premiums
to continue Employee’s group health insurance coverage under COBRA for the
period that Employee is receiving the severance payment; provided, however, that
from and after the first date that Employee first commences other employment or
provides services as a consultant or other self-employed individual, the
Company, at its option, may eliminate or otherwise reduce payment of the COBRA
premiums to the extent the Employee receives health benefits from such other
employment or self-employment.

 

6.             Acceleration of Option on a Change of Control.  The Option shall
provide that 25% of the Option will vest upon a Change of Control (as defined in
the Stock Option Plan) during the first six months of this Agreement, and 50% of
the unvested portion of the Option will vest upon a Change of Control after the
first six months of this Agreement.  If Employee is terminated or resigns
pursuant to Paragraph 4(d) or 4(e) hereunder within ninety (90) days prior to a
Change in Control, the Option will accelerate upon the Change in Control as set
forth in this Paragraph 6.

 

--------------------------------------------------------------------------------


 

7.             Confidential and Proprietary Information.   As a condition of
Employee’s employment, Employee agrees to sign the Company’s standard form of
employee confidentiality and assignment of inventions agreement.

 

8.             Conflicts of Interest.  In addition to any conflict of interest
provisions in the agreement referred to in Paragraph 7 above, Employee shall
accept no outside employment that would create a conflict of interest with the
Company, and Employee shall be strictly prohibited from referring clients or
potential clients to any competitor of the Company or assisting any competitor
in obtaining any client or potential client.  Employee will at all times work
vigorously on behalf of the Company to the exclusion of any competitor to seek
and retain any and all possible clients and potential clients of the Company. 
In addition to the foregoing, Employee shall immediately resign from any
position or Board membership at and sever all ties with Crossapps.  Employee
shall work diligently to divest any securities of Crossapps owned by Employee. 
In the event such securities cannot be disposed of, Employee and Company shall
work together to place such securities in a blind trust over which Employee
shall have no voting or dispositive control during the time he is an employee of
the Company and thereafter during any non-compete period, if any.  Employee
shall make no further investments in Crossapps while an Employee of the Company.

 

9.             Other Competing Positions.  Employee has listed on Exhibit A
hereto any and all equity, consulting, management, employee or board positions
he currently holds in any company or entity that competes with or is in the same
market space as the Company.  Employee agrees not to acquire any equity
securities, including any additional equity securities, of any such competitive
company or entity during the time he is an employee of the Company and
thereafter during any non-compete period, if any.

 

10.           Dispute Resolution.   Any dispute arising out of, or relating to,
the rights or obligations of the parties under this Agreement shall be
conclusively determined by binding arbitration. The arbitration shall be
conducted as follows:

 

(a)           Binding Arbitration.   Any dispute between the parties shall be
submitted to, and conclusively determined by, binding arbitration in accordance
with this paragraph. The provisions of this paragraph shall not preclude any
party from seeking injunctive or other provisional or equitable relief in order
to preserve the status quo of the parties pending resolution of the dispute, and
the filing of any action seeking injunctive or other provisional relief shall
not be construed as a waiver of that party’s arbitration rights. A single
arbitrator in accordance with the then-existing employment rules of the American
Arbitration Association shall conduct the arbitration. The arbitrator, whose
decision shall be final and binding, shall be selected in accordance with the
rules of the American Arbitration Association.

 

(b)           Location of Arbitration.   Any arbitration hearing shall be
conducted in Sacramento County, California .

 

(c)           Applicable Law.   The arbitration of any dispute shall be governed
by the California Arbitration Act (California Code of Civil Procedure “ 1280, et
seq., and minimum due process requirements established by the California Supreme
Court in Armendariz v. Foundation Health Psychcare Services, Inc., 24 Cal.4th 83
(2000).

 

(d)           Limitation on Scope of Arbitrator’s Award or Decision.   The
parties to this Agreement agree that if the arbitrator finds any disputed claim
to be meritorious, the arbitrator shall have the authority to order legal and/or
equitable relief appropriate to the claim.

 

(e)           Attorney’s Fees.   Each party shall initially bear its/his own
attorney’s fees. However, the parties to this Agreement agree that the
arbitrator, in his or her discretion, may award to the prevailing party the
reasonable attorney’s fees incurred by the party in participating in the
arbitration process.

 

--------------------------------------------------------------------------------


 

11.           Representation by Counsel.   The parties have carefully read this
Agreement and the contents hereof are known and understood by all parties. The
parties have each had the opportunity to receive independent legal advice from
attorneys of their choice with respect to the advisability of executing this
Agreement. The parties acknowledge that they have executed this Agreement after
independent investigation and without fraud, duress, or undue influence.

 

12.           Notices.   For purposes of this Agreement, notices and other
communications provided for in this Agreement shall be in writing and shall be
delivered personally or sent by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to Employee:

 

Steve Curd
1245 Day Road
Gilroy, CA 95020

 

If to Company:

 

Chairman of the Board of Directors
VantageMed Corporation
3017 Kilgore Road
Suite 195
Rancho Cordova, CA 95670

 

13.           Severability.   If any provision of this Agreement is deemed
invalid, illegal or unenforceable, such provision shall be modified so as to
make it valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected.

 

14.           Assignment.   In view of the personal nature of the services to be
performed under this Agreement by Employee, Employee cannot assign or transfer
any of Employee’s obligations under this Agreement.

 

15.           Entire Agreement.   This Agreement and the agreements referred to
above constitute the entire agreement between Employee and the Company regarding
the terms and conditions of Employee’s employment, and they supersede all prior
negotiations, representations or agreements between Employee and the Company
regarding Employee’s employment, whether written or oral.

 

16.           Modification.   This Agreement may only be modified or amended by
a supplemental written agreement signed by Employee and an authorized
representative of the Company

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written below.

 

 

VantageMed Corporation

 

 

 

By:

/s/ Phillip D. Ranger

 

 

Phillip Ranger

 Date:November 8, 2004

Its:

Chief Financial Officer

 

 

 

 

 

 

 

 

/s/ Steve Curd

 Date:November 8, 2004

 

Steve Curd

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPETING INTERESTS

 

Employee currently owns an equity interest in Crossapps representing 12% of
Crossapps’ outstanding equity securities.

 

--------------------------------------------------------------------------------